Citation Nr: 1729649	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for glaucoma. 

7.  Entitlement to service connection for ulcers. 

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for a lower extremity disability, claimed as swelling of the lower extremities. 

10.  Entitlement to service connection for a neck, shoulder, or upper back disability.  


REPRESENTATION

Veteran represented by:	Debra A. Robinson, attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues regarding entitlement to service connection, with the exception of entitlement to service connection for bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1957 rating decision denied entitlement to service connection for bilateral pes planus; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for bilateral pes planus has been received since the February 1957 rating decision, and as such, the claim for entitlement to service connection for bilateral pes planus is reopened.

3.  The Veteran's pre-existing bilateral pes planus was aggravated beyond its natural progression during service. 


CONCLUSIONS OF LAW

1.  The February 1957 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the February 1957 denial of entitlement to service connection for bilateral pes planus to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

3. The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1153 (West 2014); 38 C.F.R. § 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen a Previously Denied Claim of Entitlement to Service Connection for Bilateral Pes Planus

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1957 rating decision, the RO denied service connection for bilateral pes planus.  The Veteran did not file a notice of disagreement regarding the February 1957 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the February 1957 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the February 1957 rating decision includes medical evidence indicating a current diagnosis of severe flat feet that could be considered worse than the Veteran's pes planus upon entry into service, which was listed as pes planus, second degree.  The evidence was not of record at the time of the prior denial and is material to the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for  bilateral pes planus.  

II. Entitlement to Service Connection for Bilateral Pes Planus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  At his November 1952 entrance examination, the Veteran was noted to have pes planus, cavus second degree.  When, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In this case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The Veteran's STRs note multiple complaints of and treatment for his bilateral pes planus.  In January 1953, he was noted to have "very extreme" pes planus.  In March 1953, the Veteran was placed on a permanent L-3 profile due to his bilateral pes planus with severe pronation.  At his November 1955 separation examination, he was noted to have "severe flattening of metatarsal arches bilaterally," and was diagnosed with pes planus, third degree.  This indicates that the Veteran's pes planus increased in severity during service.  

The burden is on VA to establish that the increase in severity in service was clearly and unmistakably due to the natural progression of the disease.  In this case, there is no clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  Therefore service connection based upon aggravation of a pre-existing disability is granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus is reopened.

Service connection for bilateral pes planus is granted.  


REMAND

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran is in receipt of SSA disability benefits as indicated by a January 1995 SSA decision; however no medical or other records are associated with the claims file.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding SSA records, to include any decisions and treatment records used during the process.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




